NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROCKIN ARTWORK, LLC, a Nevada                   Nos. 17-35151
limited liability company,                           17-35263

                Plaintiff-Appellant,            D.C. No. 2:15-cv-01492-JCC

 v.
                                                MEMORANDUM*
BRAVADO INTERNATIONAL GROUP
MERCHANDISING SERVICES, INC, a
California Corporation; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                  John C. Coughenour, District Judge, Presiding

                             Submitted June 6, 2018**
                               Seattle, Washington

Before: BYBEE and N.R. SMITH, Circuit Judges, and ANTOON,*** District
Judge.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable John Antoon II, United States District Judge for the
Middle District of Florida, sitting by designation.
      Appellant Rockin Artwork, LLC (“Rockin”) contests the district court’s

subject-matter jurisdiction and appeals discovery-related orders and awards of

sanctions to defendants Authentic Hendrix, LLC; Experience Hendrix, LLC; and

Bravado International Group Merchandising Services, Inc. (“Bravado”). Rockin

also appeals the district court’s denial of Rockin’s motion to amend its complaint

and grant of Bravado’s motion for summary judgment. We affirm.

      As a preliminary matter, Rockin has not shown that the district court lacked

jurisdiction. The district court had subject-matter jurisdiction over Rockin’s

Lanham Act claim because it presented a federal question, 28 U.S.C. § 1331, and

the district court had supplemental jurisdiction over the related state law claims, 28

U.S.C. § 1367. Even if the district court had allowed Rockin to dismiss its Lanham

Act claim, the district court could have retained jurisdiction over the state law

claims. Satey v. JPMorgan Chase & Co., 521 F.3d 1087, 1091 (9th Cir. 2008)

(“The decision whether to continue to exercise supplemental jurisdiction over state

law claims after all federal claims have been dismissed lies within the district

court’s discretion.” (citation omitted)).

      The district court did not abuse its discretion in denying Rockin’s motion to

amend. Sorosky v. Burroughs Corp., 826 F.2d 794, 804 (9th Cir. 1987). While

leave to amend should be “freely given” absent “undue delay, bad faith or dilatory

motive on the part of the movant, repeated failure to cure deficiencies by


                                            2
amendments previously allowed, undue prejudice to the opposing party by virtue

of allowance of the amendment, [or] futility of amendment,” the district court did

not err in finding that Rockin’s actions were a bad-faith attempt to engage in forum

shopping. Foman v. Davis, 371 U.S. 178, 182 (1962); Ferens v. John Deere Co.,

494 U.S. 516, 527 (1990).

      We affirm the district court’s grant of summary judgment in favor of

Bravado and find the court did not abuse its discretion with regard to the contested

discovery-related orders and awards of sanctions against Rockin. See R & R Sails,

Inc. v. Ins. Co. of Penn., 673 F.3d 1240, 1245 (9th Cir. 2012) (stating the standard

of review for discovery rulings and sanctions). Under the circumstances of this

case, the court also acted in its discretion by requiring the disclosure of Rockin’s

damages expert and expert report before the close of discovery. See Fed. R. Civ. P.

26(d)(3)(A) (stating “methods of discovery may be used in any sequence”). Since

Bravado’s motion to compel was granted in full, the court also did not commit

legal error in declining to apportion fees awarded to Bravado. See Fed. R. Civ. P.

37.

      The remainder of Rockin’s arguments were not adequately raised in its

opening brief and are summarily rejected. Indep. Towers of Wash. v. Washington,

350 F.3d 925, 929 (9th Cir. 2003) (noting that this court “review[s] only issues

which are argued specifically and distinctly in a party’s opening brief.”).


                                          3
AFFIRMED.




            4